Name: Council Regulation (EEC) No 3486/80 of 22 December 1980 extending the period of validity of Regulation (EEC) No 435/80 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 365/2 Official Journal of the European Communities 31 . 12 . 80 COUNCIL REGULATION (EEC) No 3486/80 of 22 December 1980 extending the period of validity of Regulation (EEC) No 435/80 on the arrange ­ ments applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories whereas the Convention and the Decision will enter into force on that date ; whereas it is therefore neces ­ sary to extend the period of application of Regulation (EEC) No 435/80 for the duration of the Convention and the Decision , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories ('), and in particular Article 27 thereof , Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 435/80 is applicable only until 31 December 1980 , the presumed date of entry into force of the Second ACP-EEC Convention of LomÃ © and of the new Council Decision on the asso ­ ciation of the overseas countries and territories with the EEC ; HAS ADOPTED THIS REGULATION : Article 1 In Article 27 of Regulation (EEC) No 435/80 , ' 31 December 1980 ' shall be replaced by '28 February 1985 '. Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER (') OJ No L 55 , 28 . 2 . 1980 , p. 4 .